Citation Nr: 1526511	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-35 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, with service in the Republic of Vietnam.  His decorations include the Purple Heart Medal.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The July 2009 rating decision continued the Veteran's 30 percent rating.  However, an October 2010 statement of the case and the corresponding January 2011 rating decision increased the Veteran's disability rating for PTSD to 50 percent, effective January 12, 2009, the date of the increased rating claim.    

In this decision, the Board grants entitlement to a 70 percent rating for PTSD and remands for further development for a rating in excess of 70 percent.  The issue of entitlement to a TDIU is also remanded.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas, due to such symptoms as suicidal thoughts, hypervigilance, social isolation, and mood swings.  



CONCLUSION OF LAW

The criteria for a rating of at least 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants a disability rating of 70 percent for PTSD and remands entitlement to a disability rating in excess of 70 percent for PTSD.  As such, no discussion of VA's duty to notify and assist is necessary. 

Laws and Regulations 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

Acquired psychiatric disorders are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2014).  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Analysis

Here, the Veteran's mental health treatment records include a diagnosis of PTSD, as well as depression and anxiety.  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the reported symptoms of the Veteran's mental health conditions are for consideration in the evaluation of the service-connected psychiatric disability.  

The Veteran's PTSD is currently rated 50 percent disabling.  He contends that his PTSD has been more severe than the currently assigned rating and that he is entitlement to a higher rating.  

The Board finds that during the appeal period the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.  The Veteran has repeatedly reported that he has suicidal thoughts.  During the June 2009 and June 2011 VA examinations, he stated that he has vague suicidal ideations.  During his September 2010 VA examination, he said that he "does not care anymore."  In his December 2013 VA Form 9, he said that he "thought not being here any longer would be better for [his] family."    

Review of the record further reveals that the Veteran is socially isolated.  His June 2009, September 2010, and June 2011 VA examination reports describe the Veteran as socially isolated and that he does not engage in social activities.  He has very few social relationships and he avoids people.  See May 2014 informal hearing presentation.        

The VA examination reports and VA treatment records also show that the Veteran has anger management problems.  The June 2009 VA examination report stated that his major problem is anger.  The September 2010 VA examination report stated that he becomes very angry when upset and that he has "impulse problems" regarding his anger.  

Additionally, the record reflects that the Veteran has some memory problems, hypervigilance, concentration problems, and that he sleeps much of the time.  See September 2010 VA examination report, June 2011 VA examination report, and August 2013 VA treatment record.   

Significantly, the September 2010 VA examination report described the Veteran as having moderate to severe symptomatology.  Thus, after resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD symptoms, to include suicidal thoughts, are characteristic of at least a 70 percent rating.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective PTSD examinations, have more nearly approximated the criteria for at least a 70 percent rating throughout the appeal.  To this extent, the appeal is granted.  


ORDER

A rating of at least 70 percent for service-connected PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits. 


REMAND

The Board notes that additional development is necessary to determine whether a rating in excess of 70 percent is warranted for the Veteran's PTSD.  The May 2014 informal hearing presentation indicated that the Veteran's PTSD symptoms have worsened.  The Board notes that the last VA examination was conducted in June 2011, which was four years ago.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

As the issue of entitlement to a rating in excess of 70 percent for PTSD and the issue of entitlement to a TDIU are intertwined, the TDIU claim must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Upon remand, the RO shall obtain outstanding pertinent VA treatment records dated since September 2013.  Also upon remand, the RO should seek additional information from the Veteran regarding his last date of substantially gainful employment.    

Accordingly, the case is REMANDED for the following action:

1.  Resend the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940.  

2.  Gather pertinent outstanding records of VA treatment dated since September 2013.  Associate the records with the claims file. 

3.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file and associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the severity of his PTSD symptoms and the impact of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful occupation.  Such information may include his pay stubs, wage information, and amount of hours worked per week.  He should be provided an appropriate amount of time to submit this evidence.  

5.  After physically or electronically associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA psychiatric examination to determine the nature, extent, and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  
The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disability.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

6.  Then readjudicate the Veteran's claim for a rating higher rating 70 percent for his PTSD and entitlement to a TDIU.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran and his representative must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


